Citation Nr: 0706942	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-17 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from December 1967 to February 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit and was 
mailed to the veteran in March 2001.  


FINDINGS OF FACT

1.  From July 3, 2000, to November 3, 2005 (the date of VA 
examination), the veteran's dermatitis was manifested by no 
exudation, ulceration, itching, shedding, or crusting, and 
affected only a small area.

2.  From November 3, 2005, the veteran's dermatitis has been 
manifested by a macular papular lesion and erythema affecting 
10 percent of an exposed area and 0.5 percent of the whole 
body.

CONCLUSION OF LAW

1.  From July 3, 2000, to November 3, 2005, the criteria for 
a compensable evaluation for dermatitis were not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 
Diagnostic Code (DC) 7806 (2002).

2.  On and after November 3, 2005, the criteria for a 10 
percent evaluation for dermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, Diagnostic 
Code (DC) 7806 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a January 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the January 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
August 2002 SOC, the April 2004, June and December 2005, and 
the April and August 2006 SSOCs were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  In addition, a June 2006 letter to the 
veteran updated the previous information regarding the VCAA.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in July 2006, the veteran was provided with the 
provisions of the Dingess case.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.114 (2006).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in an April 2004 
SSOC.  Therefore, the Board may proceed with a decision on 
the merits of the claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In the instant case, the veteran's skin condition is rated as 
analogous to eczema.  Under the old rating criteria, a 
noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. Part 4, DC 7800 (2002)

Under the revised rating criteria, a noncompensable 
evaluation requires less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12 month 
period.  A 10 percent evaluation requires at least 5 percent 
but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  
38 C.F.R. Part 4, DC 7800 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes a March 1, 2001, 
private treatment record which noted that the veteran's skin 
was clear.  A November 19, 2003, VA treatment note found that 
his skin was soft and warm, with no edema or lesions.  On 
September 13, 2004, his skin manifested a very minimal 
hyperpigmented spot about 3 cm on diameter on the left middle 
back.  A March 24, 2005 VA record noted an atopic rash down 
the back of both legs which did not appear herpetic.  No 
other rashes were present.

The veteran was afforded a VA examination in November 2005.  
He reported exudation, ulcer formation, itching, shedding, 
and crusting.  He said that his symptoms occurred 
intermittently, as often as once a month, with each 
occurrence lasting three to seven days.  He had had 5 to 6 
attacks over the past year.  His condition did not involve 
any areas exposed to the sun.  Over the past 12 months, he 
stated that he had received corticosteroids for 6 weeks or 
more.  There was no functional impairment related to the skin 
condition noted.  The objective examination found signs of 
skin disease located on the upper thigh with macular papular 
lesions and erythema around the lesion with induration of 
less than 6 square inches.  There was no ulceration, 
exfoliation, crusting, tissue loss, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  The skin lesions covered an exposed 
area of 10 percent, and 0.5 percent of the entire body.  The 
skin lesions were not associated with any systemic disease 
and the skin lesions do not manifest in connection with any 
nervous conditions.  The diagnosis was dermatitis of the 
trunk and legs.  A March 2006 VA outpatient treatment record 
did not make any mention of a skin condition.

After a careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation from July 
3, 2000, through November 3, 2005, has not been established, 
but that a 10 percent evaluation from November 3, 2005 has 
been.  While the veteran has reported that his skin condition 
had caused exudation, ulcer formation, itching, shedding, and 
crusting, the objective evidence does not indicate that these 
residuals are currently present.  The evidence of record 
developed during the period from July 3, 2000, through 
November 3, 2005, did not show any objective evidence of 
exfoliation, exudation, or itching.  Only a small area was 
affected, namely the backs of his legs.  This evidence does 
not indicate that a compensable evaluation is warranted.  
However, the VA examination conducted on November 3, 2005, 
shows that 10 percent of an exposed area of the veteran's 
body was involved; this justifies the assignment of a 10 
percent evaluation, which is permitted when there is at 5 
percent but less than 20 percent of exposed areas affected.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation from July 3, 
2000, through November 3, 2005.  However, after weighing all 
the evidence of record, and after resolving all reasonable 
doubt in rating judgment in the veteran's favor, it is found 
that a 10 percent evaluation from November 3, 2005, is 
warranted.


ORDER

Entitlement to a compensable evaluation for dermatitis from 
July 3, 2000, through November 3, 2005, is denied.

A 10 percent evaluation for dermatitis from November 3, 2005, 
is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


